DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed August 25, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 17is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ichiyanagi (US 2010/0300602) 
Regarding claim 1, Ichiyanagi, figure 1, discloses  printed circuit board comprising: a first insulating layer (33); a second insulating layer (11, 34) disposed on a lower surface of the first insulating layer; an electronic component (103) embedded in the second insulating layer and at least partially in contact with the first insulating layer (see figure); a first wiring layer (forming elements 42) disposed on an upper surface of the first insulating layer; a second wiring layer (forming elements 42) disposed on a lower surface of the second insulating layer; and a first wiring via (17 including via on top and bottom of 17) penetrating through the first and second insulating layers and connecting at least portions of the first and second wiring layers to each other (see figure), wherein the electronic component is connected to the first and second wiring layers through upper and lower sides of the electronic component, respectively (see figure).

Regarding claim 14, Ichiyanagi, figure 1, discloses  a printed circuit board comprising: an insulating body including a plurality of insulating layers (see figure, 33, and 11, 34); a plurality of wiring layers (42, 42) respectively disposed on or in the insulating body (see figure); a plurality of wiring via layers (via in insulating layer 33, and 11, 34) respectively disposed in the insulating body (see figure), and connecting the plurality of wiring layers to each other (see figure); and an electronic component (103) disposed in the insulating body and disposed on a level between two adjacent wiring layers among the plurality of wiring layers (between wiring layer forming element 42, on top, and forming element  42 on the bottom, wherein one wiring via layer connecting the two adjacent wiring layers (wiring via 17, including via on the top and bottom of via 17), among the plurality of wiring via layers, penetrates through at least two insulating layers among the plurality of insulating layers (see figure), and wherein the electronic component is connected to the two adjacent wiring layers through upper and lower sides of the electronic component, respectively (see figure, connected between layers 42 and 42, explained as above).

Regarding claim 14, Ichiyanagi, figure 1, discloses a printed circuit board comprising: a plurality of insulating layers (see figure); an electronic component (103) disposed on an interface between two adjacent insulating layers among the plurality of insulating layers (interface between element 33, and element 11,34); and a plurality of wiring layers respectively disposed on or embedded in the plurality of insulating layers (see figure), wherein each of the plurality of wiring layers is spaced apart from the interface (see figure, 42, and 42 are spaced apart), and wherein the electronic component is entirely embedded in one of the two adjacent insulating layers (see figure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 14-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,307,632), and further in view of Mikado (US 2012/0186866), and Ichiyanagi (US 2010/0300602).
Regarding claim 1, Lee, figure (6J-6K), discloses a printed circuit board comprising: a first insulating layer (141); a second insulating layer (120, 130) disposed on a lower surface of the first insulating layer (see figure); an electronic component (10) embedded in the second insulating layer and at least partially in contact with the first insulating layer (see figure); a first wiring layer (P5) disposed on an upper surface of the first insulating layer; a second wiring layer (P3) disposed on a lower surface of the second insulating layer; and a first wiring via (V5) penetrating through the first and second insulating layers and connecting at least portions of the first and second wiring layers to each other, wherein the electronic component is connected to the first and second wiring layers through upper and lower sides of the electronic component, respectively (see figure, the component connected to first wiring layer trough via V3, and connected to second wiring layer through adhesive 12).
Additionally, Mikado, figure 1, discloses a printed circuit board with a first insulating layer (101); a second insulating layer (100, 102) disposed on a lower surface of the first insulating layer; an electronic component (200) embedded in the second insulating layer and at least partially in contact with the first insulating layer (see figure); a first wiring layer disposed on an upper surface of the first insulating layer (111); a second wiring layer disposed on a lower surface of the second insulating layer (121); and a first wiring via penetrating through the first and second insulating layers and connecting at least portions of the first and second wiring layers to each other (via 300, 312, 322), wherein the electronic component is connected to the first and second wiring layers through upper and lower sides of the electronic component, respectively (see figure).
Ichiyanagi, discloses a printed circuit board with a first insulating layer (33); a second insulating layer (11, 34) disposed on a lower surface of the first insulating layer; an electronic component (103) embedded in the second insulating layer and at least partially in contact with the first insulating layer (see figure); a first wiring layer (42) disposed on an upper surface of the first insulating layer; a second wiring layer (42) disposed on a lower surface of the second insulating layer; and a first wiring via penetrating through the first and second insulating layers and connecting at least portions of the first and second wiring layers to each other (via 17, with via on top and bottom), wherein the electronic component is connected to the first and second wiring layers through upper and lower sides of the electronic component, respectively (see figure).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lee with the component connected to the first and second wiring layers through upper and lower sides of the electronic component, as taught by Mikado and Ichiyanagi, in order to have necessary electrical connection.

Regarding claim 2, Lee further discloses wherein the first and second insulating layers comprise different materials (layer 120 include glass fiber, layer 141, does not include the glass fiber (column 7, line 34-45).

Regarding claim 14, the modified board of Lee, figure (6J-6K), further discloses  a printed circuit board comprising: an insulating body including a plurality of insulating layers; a plurality of wiring layers respectively disposed on or in the insulating body; a plurality of wiring via layers respectively disposed in the insulating body, and connecting the plurality of wiring layers to each other; and an electronic component disposed in the insulating body and disposed on a level between two adjacent wiring layers among the plurality of wiring layers, wherein one wiring via layer connecting the two adjacent wiring layers, among the plurality of wiring via layers, penetrates through at least two insulating layers among the plurality of insulating layers (explained and applied to claim 1 above), and wherein the electronic component is connected to the two adjacent wiring layers through upper and lower sides of the electronic component, respectively (see figure, the component connected two adjacent wiring layers, P5 and P3, trough via V3, and through adhesive 12).
Additionally, obvious as disclosed by Mikado, and Ichiyanagi, in order to have necessary interconnection.

Regarding claim 15, the modified board of Lee further discloses a first passivation layer (SR) disposed on an upper side of the insulating body and covering at least a portion of an uppermost wiring layer among the plurality of wiring layers; and a second passivation layer (SR) disposed below the insulating body and covering at least a portion of a lowermost wiring layer among the plurality of wiring layers (see figure, Lee). 

Regarding claim 17, the modified board of Lee, figure (6J-6K), further discloses a printed circuit board comprising: a plurality of insulating layers; an electronic component disposed on an interface between two adjacent insulating layers among the plurality of insulating layers; and a plurality of wiring layers respectively disposed on or embedded in the plurality of insulating layers, wherein each of the plurality of wiring layers is spaced apart from the interface (explained and applied to claim 1 above), and wherein the electronic component is entirely embedded in one of the two adjacent insulating layers (obvious to consider the component 10 embedded in the second insulating layer 120, 130, as it is within the groove formed into the insulating layer 120, 130).
Additionally, obvious as shown by Mikado, figure 1, and Ichiyanagi, figure 1, in order to have necessary protection.

Regarding claim 18, the modified board of Lee further discloses wherein the two adjacent insulating layers among the plurality of insulating layers comprise different materials (explained and applied to claim 1 and 2 above). 

Regarding claim 19, the modified board of Lee further discloses a via passing through the interface (explained and applied to claim 1 above). 

Regarding claim 20, the modified board of Lee further discloses wherein the electronic component has side surfaces in contact with one of the two adjacent insulating layers (see figure of Lee).

Claim(s) 3-5, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Lee, as applied to claims 1, 2 and 14 above, in view of Sato (US 9,961,785).
Regarding claim 3, Lee discloses first and second insulating resin but does not disclose wherein the first insulating layer comprises an insulating resin and an inorganic filler without glass fiber, and the second insulating layer comprises an insulating resin, an inorganic filler, and glass fiber. 
However, adding inorganic filler in the resin to increase the mechanical strength and improving heat dissipation property.
Sato discloses a printed circuit board with resin having inorganic filler, such as silica, alumina, column 6, line 6-22, and line 47-63.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lee with the first insulating layer comprises an insulating resin and an inorganic filler without glass fiber, and the second insulating layer comprises an insulating resin, an inorganic filler, and glass fiber, as taught by Sato, in order to increase the mechanical strength and improving heat dissipation property.

Regarding claim 4, the modified board of Lee further discloses a second wiring via penetrating through the second insulating layer and connecting at least portions of the electronic component and the second wiring layer to each other (obvious as disclosed by Sato, figure 17, depending upon the design of the component to have the necessary connection), wherein the first wiring via has a height greater than a height of the second wiring via (see figure of Lee). 

Regarding claim 5, the modified board of Lee further discloses a third wiring via penetrating through the first insulating layer and connecting at least other portions of the electronic component and the first wiring layer to each other, wherein the second and third wiring vias have side surfaces tapered in opposite directions to each other (see figure of Lee).

Regarding claim 12, the modified board of Lee further discloses a fourth insulating layer disposed on the lower surface of the second insulating layer; a fourth wiring layer disposed on a lower surface of the fourth insulating layer; and a sixth wiring via penetrating through the fourth insulating layer and connecting at least portions of the second and fourth wiring layers to each other (obvious in view of the figure of Lee, in order to increase the wiring density). 

Regarding claim 13, the modified board of Lee further discloses wherein the electronic component includes a chip-type passive component including an insulating body, an internal electrode disposed in an interior of the insulating body, and an external electrode disposed on an outer portion of the insulating body (obvious as disclosed Lee, column 6, line 49-53, , and by Sato, capacitor 50).

Regarding claim 16, the modified board of Lee further discloses a semiconductor chip disposed on the first passivation layer and connected to the electronic component (obvious as disclosed by Sato in order to have necessary functionality). 

Claim(s) 6-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, and further in view of Chan (US 2016/0113114).
Regarding claim 6, Lee does not disclose wherein at least a portion of the first wiring layer comprises an embedded pattern that is embedded in an interior of the first insulating layer, based on the upper surface of the first insulating layer. 
Chan, figure 1A, discloses a printed circuit board with an insulating layer (110), and a wiring pattern (124a, 142a), wherein the a portion of the wiring (124a) is embedded in an interior the insulating layer (124a), and a portion (142a) on the surface of the insulating forming a step difference from the upper surface first insulating layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Lee with at least a portion of the first wiring layer comprises an embedded pattern that is embedded in an interior of the first insulating layer, based on the upper surface of the first insulating layer, as taught by Chan, in order to have increase bonding strength.

Regarding claim 7, the modified board of Lee further discloses wherein an upper surface of the embedded pattern is recessed to have a step difference from the upper surface of the first insulating layer (obvious as explained and applied to claim 7 above). 

Regarding claim 9, the modified board of Lee further discloses wherein at least a portion of the first wiring layer further comprises a first protruding pattern protruding on the upper surface of the first insulating layer and in contact with the embedded pattern (obvious as explained and applied to claim 7 above).

Regarding claim 10, the modified board of Lee further discloses wherein another at least part of the first wiring layer comprises a second protruding pattern protruding on the upper surface of the first insulating layer and spaced apart from the embedded pattern, wherein at least a portion of the second protruding pattern is disposed on an upper side of the electronic component to at least partially overlap the electronic component on a plane (obvious, as explained and applied to claim 9 above, in order to have increased bonding strength on the other location). 
Additionally, providing the second protruding pattern is in a way duplicating the known structure. It has been held that mere duplication of essential working part of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and  St. Regis Paper Co. v Bemis Co., 193, USPQ 8 (CA7 1977).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (US 2014/0293559), figure 1, discloses a printed circuit board with a component (71), embedded between insulating layers (31, and 21, 51), and between the wiring layers (32, and 52). 
Lee (US 2014/0185258), figure 1, discloses a printed circuit board with a component (300) embedded between insulating layers (221, and 210,222), and wiring lines (P1 and P2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / November 4, 2022